Citation Nr: 1221007	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  10-27 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to December 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing held at the Seattle RO.  A copy of the hearing transcript is associated with the claims folder.

During the pendency of this appeal, the Veteran alleged that his PTSD resulted in his unemployability.  The RO formally denied a claim of entitlement to TDIU in September 2010.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Based upon the Rice decision, the Board will assume jurisdiction over the TDIU issue which, for administrative purposes, has been listed as a separate "claim" on the title page.


REMAND

In March and August 2011, the Board received additional, pertinent evidence in support of the appeal which has not been considered by the RO.  Pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304.

By letter dated April 2012, the Board informed the Veteran of the additional evidence added to the record, and advised him of his options as to whether he desired to have the RO review this evidence in the first instance, or to waive RO review of this evidence to obtain a quicker appellate review.  The Veteran did not respond.  As such, the Board must remand these claims to the RO for readjudication.

On remand, the Board finds that further development of the TDIU issue is required.  In March 2009, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) wherein he reported becoming disabled from working as a salesman on December 15, 2008.  A VA examiner on December 8, 2008 commented that the Veteran was unable to establish and maintain effective work/school relationships.  In August 2011, a VA C&P examiner opined that the Veteran was unable to hold down gainful employment due to his PTSD.  It was noted that the Veteran had been recently fired.

Entitlement to TDIU is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.

A review of the record reveals that, after the declaration of being unable to work as of December 15, 2008, the Veteran reported engaging in what sounds like substantially gainful employment.  See VA clinic records dated January and February 2010 (working 6 days a week selling cars); VA clinic record dated May 2010 (working in a tractor business).

Prior to deciding the TDIU claim, the Board requires further information from the Veteran regarding his employment and earned income from January 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide information regarding his employment and earned income from January 2009 to the present.

2.  Associate with the claims folder the Veteran's relevant VA treatment records since March 2011.

3.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

